Name: 78/814/EEC: Council Decision of 25 September 1978 replacing an alternate member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-10-06

 Avis juridique important|31978D081478/814/EEC: Council Decision of 25 September 1978 replacing an alternate member of the Committee of the European Social Fund Official Journal L 281 , 06/10/1978 P. 0016 - 0016++++COUNCIL DECISION OF 25 SEPTEMBER 1978 REPLACING AN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 78/814/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) CONCERNING THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ) , AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ) , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING ON 16 APRIL 1980 , WHEREAS A SEAT AS ALTERNATE MEMBER OF THE AFORESAID COMMITTEE IN THE EMPLOYERS' REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR DOYLE , OF WHICH THE COUNCIL WAS INFORMED ON 6 JULY 1978 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 5 SEPTEMBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS CLARE CARROLL IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR DOYLE FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 16 APRIL 1980 . DONE AT BRUSSELS , 25 SEPTEMBER 1978 . FOR THE COUNCIL THE PRESIDENT J . ERTL ( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 .